  EXHIBIT 10.33.1   EXECUTION COPY * Confidential Treatment Requested

 

SECOND AMENDMENT

             This amendment (the “Second Amendment”) effective as of May 1st,
2001 (the “Second Amendment Effective Date”), amends the Interactive Services
Agreement, dated September 3, 1999, by and between America Online, Inc. (“AOL”)
and Medscape, Inc.  (“Medscape” or “ICP”), as amended.

WITNESSETH:

             WHEREAS, AOL and Medscape executed the Interactive Services
Agreement, dated September 3, 1999 (“Agreement”); and

             WHEREAS, AOL and Medscape executed an amendment to the Agreement on
September 27, 2000 (the “First Amendment”); and

             WHEREAS, AOL and Medscape mutually desire to change certain terms
and conditions of the Agreement, as amended.

             NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties agree as follows:

1. Exhibit A-1, Carriage Plan, attached to the Agreement is deleted in its
entirety and replaced with the attached Revised Exhibit A-1 dated May 1, 2001
(“Revised Exhibit A-1”).  To the extent that any obligations of AOL set forth in
Exhibit A-2 are inconsistent with AOL’s obligations pursuant to Revised
Exhibit A-1, Exhibit A-2 shall be deemed to be amended to delete such
obligations.  Medscape shall continue to provide Content as set forth in
Exhibit A-2 and as necessary for AOL to provide the Promotions set forth in
Revised Exhibit A-1.     2. Beginning on May 1, 2001, AOL shall deliver [ * ]
Impressions from ICP’s presence on the AOL Network (the “Amended Impressions
Target”).  AOL shall have no further obligation to deliver Impressions pursuant
to the first sentence of Section 1.5 of the Agreement.     3. In Section 2.5,
any and all references to “Consumer Versions” shall be deleted and shall be
replaced with “ICP Internet Site.”     4. Section 2.5.1.B is deleted in its
entirety.     5. In Section 2.5.1.D, “within a subcategory of paragraphs B or C
above” is deleted and inserted in its place shall be “on the ICP Internet
Site.”  Also in Section 2.5.1.D, the last sentence is deleted in its entirety.

 

 

6. Subject to Section 6(d) below, Section 3.4 of the Agreement is amended as
follows:       (a) “$33,000,000” shall be deleted in the first sentence and
replaced with “$19,333,333.32.”       (b) The following language (added pursuant
to the First Amendment) shall be deleted:  “$3,083,340 is due January 2, 2001,
$2,750,001 is due on May 1, 2001, $2,750,001 is due on August 1, 2001,
$2,750,001 is due on November 1, 2001, $2,750,001 is due on February 1, 2002 and
$916,656 is due on May 1, 2002” and replaced with the following:     “$1,000,000
is due on June 20, 2001 for the twelve month period May 1, 2001 to April 30,
2002, and then equal monthly payments of $83,333.33 are due on each of the
following dates:  May 1, 2002, June 1, 2002, July 1, 2002 and August 1, 2002.”  
      (c) AOL acknowledges that Medscape has already made payments of [ * ]
towards the Guaranteed Payment amount.     . (d) [ * ]     7. In Section 5.3,
the following sentence shall be inserted at the end of the paragraph:     “AOL
agrees that it will not place, or require the placement of, any links to a Named
Entity’s content on the ICP Internet Site.”       8. Section 7.1 is deleted in
its entirety and inserted in its place shall be the following:     “Unless
earlier terminated as set forth herein, the initial term of this Agreement shall
commence on the Effective Date and expire three (3) years from the Effective
Date.  Upon the expiration or earlier termination of this Agreement, and for one
(1) year following such expiration or termination, AOL may, at its discretion,
continue to promote one or more ‘pointers’ or links from the AOL Network to the
ICP Interactive Site located at URL http://www.cbshealthwatch.com, or any
successor site designated by ICP, and continue to use ICP’s trade names,
trademarks and service marks in connection therewith.”       9. Section 7.6 is
deleted in its entirety and inserted in its place shall be the following:    
“In the event of a Change of Control of ICP to a Named Entity during the Initial
Term, AOL shall have the right to terminate the Agreement by providing fifteen
(15) days written notice.”       10. Section 7.7 is deleted in its entirety and
inserted in its place shall be the following:     “Either party may terminate
this Agreement without cause upon sixty (60) days notice to the other party.  In
the event that either party gives such notice of termination between May 1, 2001
and February 28, 2002, AOL will [ * ] between the effective date of such
termination and April 30, 2002.”

 

 

11. The following Section 10 is inserted:   “ICP agrees to provide the following
promotion to AOL:     10.1 [ * ]. Such placements shall comply with the keyword
guidelines attached to the Agreement as Exhibit G, as well as any requirements
imposed generally by CBS on its advertising partners.  Further, ICP agrees to
provide a monthly report detailing all keywords appearing on CBS television
advertisements.     10.2 [ * ]         12. The following Section 11 is inserted:
    “The parties agree to the following:     11.1 AOL Contact Person:  AOL
agrees to assign an individual to answer all reasonable inquiries from ICP
clients regarding advertising on the ICP Internet Site, including any concerns
the client may have regarding the positioning of ICP content with respect to
other AOL health content partners.     11.2 Press Release:  Pursuant to
Section 7.9 of the Agreement, prior to distribution of any Press Release, each
Party shall obtain the prior written approval of the other Party.     11.3
Hi-Ethics:  Both Parties acknowledge that as of the Second Amendment Effective
Date they are members of the Health Internet Ethics group (“Hi-Ethics”).  AOL
shall not require ICP to take any action that would violate the Hi-Ethics
Principles as currently written.     11.4 AOL agrees that ICP may use
promotional tools such as “daughter windows” and “pop-ups” on the ICP Internet
Sites consistent with general AOL policies for the applicable AOL Property. ”  
      13. The following definition shall be added to Exhibit B of the Agreement:
      “Netbusiness.  The targeted, special purpose, business-to-business area,
owned and controlled by AOL and marketed under the “Netscape NetbusinessSM”
brand, specifically excluding (a) Netscape Netcenter, the AOL Service and the
CompuServe Service, (b) AOL.com, Netscape.com and CompuServe.com, (c) any
international versions of such site, (d) “ICQ,” “NetscapeSearch,” “Netscape
Instant Messenger,” “Netscape NetMail,” “Netscape Hometown,” “My News,” “Digital
City, “ or any similar independent product or service offered by or through such
site or any other AOL Interactive Site, (e) any programming or Content area
offered by or through such site over which AOL does not exercise complete
operational control (including, without limitation, Content areas controlled by
other parties and member-created Content areas), (f) any programming or Content
area offered by or through such site which was operated, maintained or
controlled by the former America Online Studios division (e.g., Electra),
(g) any yellow pages, white pages, classifieds or other search, directory or
review services or Content offered by or through such site or any other AOL
Interactive Site, (h) any property, feature, product or service which AOL or its
Affiliates may acquire subsequent to the Second Amendment Effective Date and
(j) any other version of an AOL Interactive Site which is materially different
from AOL’s primary Internet-based targeted, special purpose,
business-to-business area marketed under the “Netscape NetbusinessSM” brand, by
virtue of its branding, distribution, functionality, Content or services,
including, without limitation, any co-branded versions or any version
distributed through any broadband distribution platform or through any platform
or device other than a desktop personal computer.”       14. Release.  Provided
that, on or before [ * ], ICP meets its obligation to pay AOL [ * ] pursuant to
Section 6(b) of this Second Amendment, AOL and ICP each releases and forever
discharges the other and all of its stockholders, employees, agents, successors,
assigns, legal representatives, affiliates, directors and officers from and
against any and all actions, claims, suits, demands or other obligations or
liabilities of any nature whatsoever, whether known or unknown, which the
releasing Party or its stockholders, employees, agents, successors, assigns,
legal representatives, affiliates, directors or officers have had, now have or
may in the future have arising out of or in connection with the performance or
failure to perform under the Agreement prior to the Second Amendment Effective
Date, including without limitation ICP’s failure to meet its payment obligations
under Section 3.4 of the Agreement.  This Release shall not operate to relieve
either Party of its obligations under the Agreement or this Second Amendment
after the Second Amendment Effective Date.

 

 

15. The provisions of the Agreement not specifically amended herein shall remain
in full force and effect as they appear in the Agreement.     16. Each Party
represents and warrants that the individual signing this Second Amendment on its
behalf is authorized to do so, and that such individual’s signature binds it to
this Second Amendment.

 

In WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
date first above written.

AMERICA ONLINE, INC.    

--------------------------------------------------------------------------------

  Print Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

Date:  

--------------------------------------------------------------------------------

    MEDSCAPE, INC.    

--------------------------------------------------------------------------------

Print Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

Date:  

--------------------------------------------------------------------------------

 

 

Revised Exhibit A-1
May 1, 2001

Integration Detail

Brand   Channel/Area Screen   Placement /
Promotion Type   Frequency of Placement / Promotion   Year 1   Year 2          
              AOL Service             [ * ]   [ * ]     Health Today in Health  
1 text link   Permanent             Health Men's Health   1 text link  
Permanent             Health Seniors' Health   1 text link   Permanent          
  Health Children's Health   1 text link   Permanent             Health Health &
Beauty   1 text link   Permanent             Health Sexual Health &
Relationships   1 text link   Permanent             Health Alternative Medicine
  1 text link   Permanent             Parenting/
Pregnancy Pregnancy:  Health   2 text links   Permanent             Health
Specials; 1 text link in each of 8 specials; each special runs for 6 months    
      Health Fitness & Sports Medicine   1 text link   Permanent            
Health Conditions & Treatment (main/overall index screen)   AT button  
Permanent                                                       AOL.com        
    [ * ]   [ * ]     Health Diet & Nutrition   Feature Module/Logo   Daily    
        Health Health News   Part of Feed   Daily             Health Index,
Fitness & Sports Medicine, Alternative Medicine, Diet & Nutrition, Doctors,
Insurance, HMOs and More, Women's Health, Men's Health, Children's Health,
Seniors Health   Essentials Link: Medical Dictionary/Logo   Permanent          
                          Health Index, Fitness & Sports Medicine, Alternative
Medicine, Diet & Nutrition, Doctors, Insurance, HMOs and More, Women's Health,
Men's Health, Children's Health, Seniors Health   Essentials Link: Medical Tests
  Permanent                                     Health Index, Fitness & Sports
Medicine, Alternative Medicine, Diet & Nutrition, Doctors, Insurance, HMOs and
More, Women's Health, Men's Health, Children's Health, Seniors Health  
Essentials Link: Self-care Guide   Permanent                                    
Health Women's, Men's, Children's, Seniors   Static breakout of advanced
information   Permanent          

 

 

Netscape             [ * ]   [ * ]     Health Index Page Disease Centers (text +
widget)   Scrolling list box of conditions; branded   Permanent            
Health Index Page Health Factoid (text w/ link)   Interesting Health fact with
link to co-branded site for more information.   Permanent             Health
Index Page Feature: What Your Doctor is Reading ("In Clinical Terms"; text +
links)   Articles link to co-branded pages   Permanent             Health Index
Page Disease Centers (link)   Disease Centers link lives w/in Nscp Navigation –
Departments.                 Health Department pages (where appropriate) Ask a
Doctor (link Placement depends on functionality)   Link will live w/in Nscp
Navigation – under a “Health Tools / Resources” section. Links to co-branded
pages.   Permanent                                 CompuServe             [ * ]
  [ * ]     Health Channel Top Read what your doctor is reading   CBSHW branded
  Permanent             Health Channel Top News story; teaser and link to second
page.   CBSHW branded story   1x per week             Ailments & Conditions Top
Story: teaser and link to second page   CBSHW branded story   1x per week      
      Ailments & Conditions page and each Specialty Center Links to Databases  
Links to Medical Test Handbook, First Aid and Self Care Guide   Permanent      
      Ailments & Conditions page and each Specialty Center Read what your doctor
is reading   Branded right nav bar text link.   Permanent             Ailments &
Conditions sub-departments Text links for more information   Branded; In right
or left nav bar.   Permanent             AIDS/HIV Specialty Center News Story;
teaser and link to second page   CBSHW branded story.   Bi-weekly            
Heart Disease Specialty Center. News Story; teaser and link to second page  
CBSHW branded story.   Bi-weekly             Pain Management Specialty Center.
News Story; teaser and link to second page   CBSHW branded story.   Bi-weekly  
          Multiple Sclerosis Specialty Center. News Story; teaser and link to
second page   CBSHW branded story.   Bi-weekly             Cancer Specialty
Center. News Story; teaser and link to second page   CBSHW branded story.  
Bi-weekly             Disabilities Specialty Center. News Story; teaser and link
to second page   CBSHW branded story.   Bi-weekly                              
  Digital City             [ * ]   [ * ]     Condition pages “Advanced
Information”   Text Link with branding   Permanent             Facilities &
Services/Pharmacies Medication Information   Branded badge and search widget  
Permanent          

[ * ]

 

[ * ]

 